Citation Nr: 1720379	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to August 23, 2016, and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability, prior to August 23, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1970 to September 1972, and from March 1977 to December 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In December 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  That VLJ has since retired from the Board.  The Veteran was sent a letter informing him that he may request an additional Board hearing before a different VLJ.  By February and May 2017 statements, the Veteran indicated he did not wish to have another Board hearing.

This matter was remanded in June 2014 and is again before the Board.

In a Decision Review Officer (DRO) decision dated September 2016, the RO increased the Veteran's service-connected PTSD to 70 percent disabling, effective August 23, 2016.  In the same decision, the RO granted a TDIU with an effective date of August 23, 2016.  The Veteran wants an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating, unless he expressly indicates otherwise). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2014 Board remand, the Board found outstanding documents to be associated with the claims file.  The Board stated that the Veteran has submitted treatment records relating to mental conditions from the Huntsville Hospital System dated in March 2002, Carraway Hospital dated in January 1995, and selected records from the Mental Health Center in Madison County dated through April 2008, as well as an April 2008 letter from the Madison County facility noting that he had been treated there since 1995.  He also asserted during the hearing that he was treated at Crestwood in 2001.  In light of the above, the Board found that on remand, any outstanding treatment records from these facilities relating to mental health treatment should be obtained.  

While the record reflects that a letter was sent to the Veteran regarding these records in November 2015, the letter was returned and the record indicates a new address for the Veteran.  The Veteran should be contacted at his updated address regarding these outstanding records.

In addition, the Board ordered that VA treatment records dating from February 2009 to present should be obtained on remand.  While VA records were obtained, they were from July 2012 to November 2015 only as to the Birmingham VA Medical Center (VAMC).  As such, records from February 2009 to July 2012 and November 2015 to present must be obtained.

Finally, the August 2016 VA examination also indicated some relevant records may be missing, as VA treatment records indicated that the Veteran reported being hospitalized at Huntsville Hospital in 2010 and 2011.  During the exam, the Veteran also reported he was hospitalized for mental health at UAB West in March 2016 and Durham, North Carolina VAMC in 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records identified by the Veteran. 

Obtain private treatment records relating to mental health treatment or hospitalizations from the Huntsville Hospital System (including dated in March 2002, and 2010 to present), Crestwood Hospital (including dated in 2001), Carraway Hospital (including dated in January 1995), the Madison County Mental Health Center (dated since 1995), and UAB West (including March 2016 to present).

To that end, ask the Veteran to provide completed Form 21-4142 authorizations.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

2.  Obtain VA treatment records pertaining to the Veteran, including those at the Birmingham, Alabama VA system dating from February 2009 to July 2012 and November 2015 to present, and all records from the Durham, North Carolina VAMC, to include from 2013 to present.  If any of these records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided notice of such.

3.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

